Citation Nr: 1537959	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  14-04 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 

2.  Entitlement to service connection for skin cancer of the back, arms, and neck, to include as due to herbicide exposure. 

3.  Entitlement to an initial compensable evaluation for pulmonary fibrosis and calcified granulomas. 

4.  Entitlement to an initial compensable evaluation for deformity of the distal end of the proximal phalanx of the big toe status post trauma. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1957 to November 1965. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge in July 2014.  A copy of the transcript has been associated with the claims file. 

In July 2015, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ); however, the Veteran's representative provided a written waiver of the RO's initial consideration of the evidence. 38 C.F.R. §§ 19.37, 20.1304 (2015).  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left knee disorder to increased evaluations for pulmonary fibrosis and calcified granulomas and got deformity of the distal end of the proximal phalanx of the big toe status post trauma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's squamous cell carcinoma is related to his herbicide exposure in service. 


CONCLUSION OF LAW

Squamous cell carcinoma was incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed that he currently has skin cancer due to herbicide exposure in service.

The National Personnel Records Center (NPRC) indicated that the Veteran served in the Republic of Vietnam during the Vietnam era; therefore, he is presumed to have been exposed to certain herbicide agents. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  He has also been diagnosed with skin cancer during the appeal period.

Although skin cancer is not on the list of diseases that VA has associated with herbicide exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

There are several medical opinions of record addressing whether the Veteran's current skin cancer is related to his herbicide exposure in service. 

A March 2010 letter from A.S.G., M.D.  (initials used to protect privacy) showed that there was inadequate or insufficient evidence to determine whether Agent Orange exposure caused skin cancer.  He cited to an Air Force Healthy Study finding that veterans of Operation Ranch Hand experienced a higher rate of basal cell carcinoma.  He ultimately determined that he was unable to state with certainty the connection between Agent Orange exposure and the development of skin cancer. 

In an October 2011 letter, J.S.C., M.D. opined that there was at least a 50 percent probability that the Veteran's skin squamous carcinoma was due to Agent Orange.  

In October 2011, Dr. G submitted another letter stating that, based on the Veteran's skin cancer history, there was a possibility that it was due to Agent Orange. 

In an October 2011 letter, D.P.B., D.O, noted that the Veteran had been diagnosed with squamous cell carcinoma of the skin and reported a history of exposure to Agent Orange.  Dr. B opined that that there may be a greater than 50 percent probability that squamous cell carcinoma was due to Agent Orange. 

A June 2015 statement from a dermatologist, who reviewed service treatment records and post-service medical records, stated that the current diagnosis of squamous cell carcinoma (skin cancer) was most likely caused by or a result of Agent Orange.  The dermatologist reasoned that invasive skin cancers, such as squamous cell carcinoma, have been identified in a large percentage of people exposed to Agent Orange in comparison to the same age population not exposed. 

Based on the evidence and affording the Veteran all benefit of the doubt, the Board finds that the Veteran's skin cancer is related to herbicide exposure in service.    Indeed, there is no evidence of record stating that the disorder is not related to herbicide exposure.   Therefore, service connection for squamous cell carcinoma is warranted.  


ORDER

Service connection for squamous cell carcinoma is granted. 


REMAND

With respect to eh claimed left knee disorder, the Veteran has contended that the disorder is related to his military service.  In particular, he has asserted that he had surgery in service and has had problems since that time.  His service treatment records do show that he underwent left knee surgery in March 1961. 

The Veteran was afforded a VA examination in December 2010 during which the examiner stated that the Veteran's current left knee chondrocalcinosis was less likely as not the same as the left knee injury and subsequent surgery in service.  In so doing, she referred to medical literature showing that chondrocalcinosis is an inherited metabolic disorder where the chemical calcium pyrophosphate dihyrdate was deposited in one or more joints in the body.  She also noted that both of the Veteran's knees were affected in this case, as opposed to only the left knee that was injured in service.  

Nevertheless, subsequent to the December 2010 VA examination, Dr. V.A. noted   a diagnosis of moderate degenerative arthritis of the left knee in a September 2011 letter.  Although the December 2010 VA examiner provided a medical opinion regarding left knee chondrocalcinosis, she did not address the etiology of any current degenerative arthritis.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to address the nature and etiology of any left knee disorder that may be present.

With regard to the Veteran's increased rating claims for pulmonary fibrosis and calcified granulomas and for deformity of the distal end of the proximal phalanx of the big toe status post trauma, the Board notes that the Veteran was last afforded examinations in September 2011 and December 2010, respectively.  In a March 2014 statement, the Veteran's representative asserted that the previous examinations were too "stale" to be an accurate and comprehensive assessment of the Veteran's disabilities.  Moreover, during his July 2015 hearing, the Veteran testified that his symptoms had worsened and that he had been hospitalized for his lung disability since he was last evaluated.  Therefore, the Board finds that a VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected disabilities.

Additionally, on remand, any outstanding records should be identified and obtained. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disabilities on appeal, to include any hospitalization for his lung disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include any treatment records dated from January 2011 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current diagnoses and specifically address whether the Veteran has left knee arthritis. See September 2011 letter from Dr. V.A.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include any injury, symptomatology, and surgery therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his pulmonary fibrosis and calcified granulomas. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include pulmonary function tests required by the rating schedule.

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of the service-connected deformity of the distal end of the proximal phalanx of the big toe status post trauma.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  He or she should identify and describe all symptoms and manifestations associated with the service-connected disabilities.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


